Title: Nicholas P. Trist to James Madison, 3 May 1833
From: Trist, Nicholas P.
To: Madison, James


                        
                            
                                dear Sir,
                            
                            
                                
                                    Washington,
                                
                                May 3. ’33
                            
                        
                        I intended that you should first hear from myself, of the plunge I have taken; but
                            this step has but added to the pressure of things to be done, which was before intolerably great, by requiring that many
                            should be immediately dispatched which might otherwise have waited a little—besides no small addition to the pressing
                            agenda arising from the step itself. Mrs. Trist had, several days before the receipt of your welcome favor (which came to
                            hand yesterday) engaged to act for me, in communicating the details which I felt well assured you would take interest in.
                            The vacancy might have been filled fifty times over between the receipt of the news & the moment when I first
                            bestowed a serious thought upon it. I was in some measure aware of the advantages of the situation, but the step seemed so
                            irreconcileable with the continuance of the relations in which I feel happy, that when the thought came up (as it did)
                            & when suggested by others, I dismissed it very cavalierly. Lewis Randolph was so strongly impressed with the idea
                            of the folly of missing such an opportunity (in which, now that the thing is done, I fully concur with him) that he
                            repeatedly introduced it to me & to the family, when I was at the office & at the P.’s. On friday night I
                            came home, & Mrs T. said to me that they had been talking about it a good deal, & that if I thought it as
                            advantageous as others did, & that the step could be taken without danger, she would feel it her duty not to put
                            any obstacles in the way. I then, for the first time, began to think of it. It kept me awake; and the next morning I said
                            to the P. "Genl. you will be perhaps surprised to learn that I have half made up my mind to put my name on the list for
                            that consulate." He looked up from the paper he was writing on, and after a pause "Well—reflect seriously upon it." In
                            the evening—"Reflect seriously upon the matter & make up your mind by tuesday morning." This was the day for the
                            cabinet meeting, in course, and it had been fixed for disposing of the subject. My mind was made up—the cabinet met—and
                            the appointment was determined on "with (as the P. informed me) unanimous approbation." There is but one opinion (and I have had occasion to learn the opinion of many, whose opportunities have been the best
                            possible, & whose intelligence & prudence are fully deserving of confidence) on the subject. That it is
                            the best office (in a pecuniary point of view) under the government—that the climate is divine—that to one who can
                            select his residence, & who knows how to live, it is perfectly healthy all the year
                            round, which, however, I have no idea of spending there. I am satisfied that a few years residence there (except
                            during the sickly season in Havana, which I shall spend with my friends in the U. S.) will be of infinite service to my
                            constitution as well as pocket; and I think that Mrs R.’s will experience great benefit from passing a winter &
                            spring there, as I hope she will decide on doing next fall twelvemonth. The President & the Secretary of State
                            have both decided that there is no necessity whatever for my going out before the fall. There is now on the spot a
                            gentleman of high character, who acted for Mr. Shaler when absent; and no public inconvenience can result from my absence.
                            I shall certainly see you in the course of the summer. My first trip must be to Philadelphia, for another operation on our
                            little girls throat, the remaining tonsil being so enlarged as to give us a good deal of uneasiness. After that, I have
                            many things to do here; and all concur in recommending a visit to our commercial cities as far north as Maine & N.
                            Hampshire, in order to get acquainted with the merchants—on whose consignments the profits of
                            the consul’s post (beyond a certain point) depend. I am afraid this scrawl will prove almost unintelligible as well as
                            illegible; but if I were to attempt to read it over, even, I should lose another mail; and I prefer sending it as it is.
                            With friendly remembrance for Mr. Todd, accept for Mrs Madison & yourself the assurance of my ever warm affection
                        
                            
                                N. P. Trist 
                            
                        
                    